DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 24-26, 28-30, 33 and 35-42 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claims 24-26, the office agrees  that the closest prior art of Bruce (US6215593) and Michael et al. (PGPUB 20110255159), fails to disclose in combination with all of the other elements of the claim wherein "wherein one of the lenticular lenses at a position corresponding with a middle region of the flat display panel have a shortest distance to the curved surface which is different from a shortest distance to the curved surface of one of the lenticular lenses at a position corresponding with a peripheral region of the flat display panel," and "wherein an object distance between each lenticular lens and the flat display substrate is smaller than a focus length of each lenticular lens, and the focus length of each lenticular lens decreases with an increase in a distance between the lenticular lens and a central symmetrical axis of the flat display substrate" (Applicant’s remarks dated 10/29/2020 last paragraph of page 7 and first of page 8). Modification of Bruce and Michael to satisfy the limitations above would have required a large amount of experimentation and cost without any guarantee of success. 
For further reasons for allowance please see the applicant’s remarks dated 10/29/2020 on pages 8 and 9. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872